Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
 
Claims 1, 4-5, 7-915-17 are amended in the response filed February 23, 2021.  Claims 1-17 are pending and will be examined.

Applicant’s amendment filed on February 23, 2021 is acknowledged and has been entered.  Claims 1, 4-5, 7-8 and 15-17 have been amended.  Claims 1-17 are pending.

Claims 1-17 are discussed in this Office action.

All of the above amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  

This action is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Previous Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 17 and 18 of U.S. Patent No. 9868981 (‘981 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to very similar subject matter of detection of genome editing products using probes which competitively hybridize to different nucleic acid target sequences.  In the ‘981 patent, the claims are drawn to detection of allelic forms, while the very similar . 

Response to Arguments
Applicant’s arguments, see p. 5-6, filed February 23, 2021, with respect to the rejection over Zhong have been fully considered and are persuasive.  The ground of rejection has been withdrawn. 
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive. The obviousness-type double patenting rejection is not held in abeyance.  The rejection must be addressed before the claims can be allowed.
Applicant’s arguments are persuasive in overcoming the rejection over Zhong.  Applicant’s arguments, together with the amendments, were also persuasive in bringing clarity to understanding the roles of the different probes within the method.  In particular, Applicant’s arguments note “Zhong describes a probe system that allows for detection of multiplexed probes based on the presence, absence and intensity of different probes of different targets” and that “most of the probes assay for the presence or absence of different genes, not different alleles of a particular target genomic region” (p. 5 of remarks).  Further, Applicant’s arguments emphasize 
These arguments are persuasive because the individual roles of the probes, in light of the remarks, are more clear.  Further, Fig 1 and Fig 3, for example, highlight how the reference probe, the mutation probe, the drop off probe and the non-extendible dark probe are depicted very clearly.  This format of probes is not taught or suggested in the prior art.  Therefore, the claims are free of the art.  The claims are, however, not in condition for allowance because the claims stand rejected for other reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM